     Case 1:17-cv-01610-NONE-JLT Document 70 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11    DAVID LEE BROCK,                                   CASE NO. 1:17-cv-01610-NONE JLT (PC)

12                                                       ORDER SETTING SETTLEMENT
                          Plaintiff,                     CONFERENCE
13
             v.                                          DATE: March 24, 2021
14                                                       TIME: 1:00 p.m.
15    TUOLUMNE COUNTY SHERIFF’S
      OFFICE, et al.,
16

17                        Defendants.

18
            The parties responded to this Court’s order referring the case to the post-screening ADR
19
     project that they believed a settlement conference would be beneficial in this case. (Docs. 67,
20
     69.) Accordingly, the Court ORDERS:
21
            1. This case is set for a settlement conference on March 24, 2021, at 1:00 p.m., before
22
                  Magistrate Judge Jennifer L. Thurston using Zoom video-conferencing.
23
            2. Defense counsel shall arrange for Plaintiff’s participation in the settlement conference.
24
                  Prior to the conference, counsel shall contact the Courtroom Deputy, Susan Hall, at
25
                  shall@caed.uscourts.gov to arrange for the Zoom video conference.
26
            3. Defendants’ lead counsel and a person with authority to negotiate and enter into a
27
                  binding settlement on defendants’ behalf shall attend in person.
28
     Case 1:17-cv-01610-NONE-JLT Document 70 Filed 01/13/21 Page 2 of 3


 1          4. Those in attendance must be prepared to discuss the claims, defenses and damages.

 2                The failure of any counsel, party or authorized person subject to this order to appear in

 3                person may result in the imposition of sanctions. In addition, the conference will not

 4                proceed and will be reset to another date.

 5          5. No later than February 7, 2021, Plaintiff SHALL submit to Defendants, by mail, a

 6                written itemization of damages and a meaningful settlement demand, which includes a

 7                brief explanation of why such a settlement is appropriate, not to exceed ten pages in

 8                length.

 9          6. No later than February 24, 2021, Defendants SHALL respond, by telephone or in

10                person, with an acceptance of the offer or with a meaningful counteroffer, which

11                includes a brief explanation of why such a settlement is appropriate. If settlement is

12                achieved, defense counsel is to immediately inform the Courtroom Deputy of

13                Magistrate Judge Thurston.

14          7. If settlement is not achieved informally, Defendants are directed to submit confidential

15                settlement statements no later than March 12, 2021 to the following email address:

16                jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

17                to the court at the above address, so it arrives no later than March 12, 2021. The

18                envelope shall be marked “Confidential Settlement Statement.” Parties shall also file

19                a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule

20                270(d).)
21          Settlement statements should not be filed with the Clerk of the Court nor served on any

22   other party. Settlement statements shall be clearly marked “confidential” with the date and time

23   of the settlement conference indicated prominently thereon. The confidential settlement

24   statement shall be no longer than five pages in length, typed or neatly printed, and include the

25   following:

26                a. A brief statement of the facts of the case.
27                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

28
                                                         2
     Case 1:17-cv-01610-NONE-JLT Document 70 Filed 01/13/21 Page 3 of 3


 1                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

 2                  prevailing on the claims and defenses; and a description of the major issues in

 3                  dispute.

 4               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 5                  trial.

 6               d. The party’s position on settlement, including present demands and offers and a

 7                  history of past settlement discussions, offers, and demands.

 8               e. A brief statement of each party’s expectations and goals for the settlement

 9                  conference, including how much a party is willing to accept and/or willing to pay.

10               f. If the parties intend to discuss the joint settlement of any other actions or claims

11                  not in this suit, give a brief description of each action or claim as set forth above,

12                  including case number(s) is applicable.

13
     IT IS SO ORDERED.
14

15      Dated:     January 13, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
